                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

JAMES D. CORNETT,                             )
                                              )
      Plaintiff,                              )
                                              )
      v.                                      )   CIV. ACT. NO. 2:17cv335-ECM
                                              )
ALABAMA DEPARTMENT OF                         )
TRANSPORTATION, et al.,                       )
                                              )
      Defendants.                             )

                                    OPINION and ORDER

      On September 5, 2018, the Magistrate Judge entered a Recommendation

granting the defendants’ motion to dismiss the amended complaint (doc. # 41),

denying as moot the defendants’ motion to dismiss (doc. # 12) and dismissing the

plaintiff’s claims with prejudice. See Doc. # 46. On September 19, 2018, the

plaintiff filed objections to the order of the Magistrate Judge. See Doc. # 48. The

Court has carefully reviewed the record in this case, the Recommendation of the

Magistrate Judge, and the plaintiff’s objections. Upon an independent review of the

file in this case and for good cause, it is

      ORDERED as follows:

      1.     The plaintiff’s objections be and are hereby OVERRULED.

      2.     The Recommendation of the Magistrate Judge be and is hereby

             ADOPTED.
    3.      The defendants’ motion to dismiss (doc. # 12) be and is hereby

            DENIED as moot.

    4.      The defendants’ motion to dismiss the amended complaint (doc. # 41)

            be and is hereby GRANTED

    5.      This case be and is hereby DISMISSED with prejudice.

         A final judgment will be entered.

    DONE this 7th day of November, 2018.


                           /s/ Emily C. Marks
                          EMILY C. MARKS
                          UNITED STATES DISTRICT JUDGE




.
